Ames, J.
It seems to be impossible to sustain this' bill without overruling the recent case of Wells v. Child, 12 Allen, 333. Indeed, that case was perhaps a somewhat stronger one for the plaintiff, as there was certainly some ground for the belief that the assurances and excuses offered by the executor from time to time had been the cause of the delay, which enabled him successfully to defend against a just debt by pleading the statute of limitations.
In the present case, no fraud has been practised upon the plaintiff, and he does not take the ground that he has been misled or thrown off his guard by any declarations of the defendant. The only ground on which he can rest his claim is, that he resided in the remote city of Montreal, and had not been informed of the debtor’s decease. The facts upon which he rests his claim to relief, as detailed in the bill, can hardly be said to present anything more than a case of mere neglect and inattention. He failed to make any effective inquiry, and in that way remained in ignorance of a fact which was of course perfectly well known, and which no attempt was made to conceal. The formal notice required by law and directed by the probate court was given, in order to inform all parties interested of the appointment of the defendants as administrators, and although the plaintiff failed to receive actual notice, it is difficult to see why the statute of limitations should be set aside in his favor on that ground, or why any other creditor who failed to see the notification, or to have heard of the debtor’s decease, might not on precisely the same ground claim exemption from the opera tian of that statute. The object of the statute was, to protect the estates of deceased persons, and insure their speedy settle*287ment, without embarrassment from creditors who slumber upon their rights and take no pains to inform themselves of facts as to which information is easily to be obtained. In the case cited, the court say that “ they are not aware of'any instance in which a party knowing, or having reasonable means of knowing, his rights, and the facts on which they depend, has been allowed in equity to avoid the bar of the statute, upon the ground of misrepresentation or mistake as to the proper remedy to enforce those rights, or the time within which such remedy must be pursued.” In this case there is no misrepresentation, and the only mistake is the failure to know a fact about which he made no proper inquiry.
It is hardly necessary to consider the question whether the phrase “culpable neglect,” as used in the statute, means anything more than “ gross neglect,” or failure to make “ reasonable inquiry.” It is sufficient that the plaintiff does not present a case in which “justice and equity,” in any sense which a court of chancery can give to those words, require that judgment should be rendered in favor of this claim.
Bill dismissed, with costs.